DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 2 March 2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the following examiner’s amendment was given in a telephone interview (see Interview Summary mailed 26 January 2022).
	In the Claims, the following amendments are made:
	Per claim 2, line 2, replace “of the nodes” with --node--.
	Per claim 8, line 2, replace “of the nodes” with --node--.
	Per claim 14, line 2, replace “of the nodes” with --node--.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
Per claim 1, Bajaj et al. [US 20200264957 A1] (hereinafter “Bajaj”) teaches a networked computing system (see Fig. 1, 100) comprising:

a host database at least initially undiscovered by the backup node cluster (see Fig.1, databases 107a-n are to be discovered the backup agents installed the database nodes, see paragraph [0021]);
one or more processors coupled with memory storing instructions that, when executed (see paragraph [0011] for computer program product implementation), perform operations comprising at least:
installing a backup agent on at least one node of the host database node cluster (see paragraph [0018], after registering a database node with the secondary storage system, the secondary storage system send a request to install a backup agent to the registered database node);
discovering the undiscovered database automatically, the discovery process including a discovery call (see paragraph [0070], automatically discovering properties of databases on the registered node; here a “call” is interpreted as the program instructions for executing the automatic discovery);
in response to the discovery call, receiving metadata relating to the discovered database (see paragraph [0070], automatically discovering properties of databases on the registered node); and
communicating with the discovered database (see paragraph [0070], discovering properties of a database may be construed as a form of communication).

	
Per claim 1, Tsang et al. [US 20170366624 A1] (hereinafter “Tsang”) teaches a networked computing system (see Fig. 1, 100) comprising:
a backup node cluster of a backup service (see Fig. 1, clustering layer 130 in node 110) in communication with a host database node cluster (see paragraph [0023], the nodes where shards of database are stored is viewed as a host database node cluster) of a host (see Fig. 2, client/consumer 210);
a host database (see Fig. 1, database 160) at least initially undiscovered by the backup node cluster (see paragraph [0071], lines 1-4, determination that the location of the database source is unknown);
one or more processors coupled with memory storing instructions that, when executed (see Fig. 4, processing resource 420 and machine-readable storage medium 430), perform operations comprising at least:
installing a backup agent (see Fig. 4, service layer 470 and data access object layer 480 can be separately or collectively viewed as a backup agent) on at least one node of the host database node cluster;

in response to the discovery call, receiving metadata relating to the discovered database (the information indicting the location of the database resource is the received metadata); and
communicating with the discovered database (see paragraphs [0086]-[0087] for accessing, deleting or migrating the database resource).
Tsang does not teach or sufficiently suggest: 1) registering the host at the backup service; 2) the host database discovery process is triggered based on the host registration.
Independent claim 7 is the method claim corresponding to the system claim 1 and is allowable for the same reasons mutatis mutandis.
Independent claim 13 is the machine-readable medium claim corresponding to the system claim 1 and is allowable for the same reasons mutatis mutandis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

14 March 2022